By the Court.

McDonald, J.,
delivering the opinion.
In looking through the voluminous record before us, we are. satisfied that the presiding judge in the court below committed no error in awarding a non-suit in the cause in that court. It appears that the defendant was sued in an action of trespass, for an act performed as attorney at law, in the performance of an ordinary duty, and for aught that appears in the record, his conduct was bona fide, without any mixture of intentional wrong; if, indeed, there was any wrong. In the case of Sedly vs. Sutherland and others, 3 Espiness Rep. 202, Lord Kenyon said that he “ thought the action could not be maintained against attorneys, unless it could be proved that they had gone beyond the line of their duty, by which the plaintiff had suffered. That it would be a case of infinite hardship, if an attorney, who was instructed to use the most effectual means to secure parties suspected, should be subject to actions of trespass, in the fair discharge of his duty.” .The action in that case was for the arrest of the person ; in this, for the levy on property, or directing it, or ordering the officer to hold on to property already levied on. There were statements made by counsel for defendant in error in the argument not found in the record, and therefore not noticed in our judgment; but the evidence adduced by the plaintiff shews that he and his counsel, in a corut of chancery in Tennessee, in a consent decree, admitted that the proceedings in this State, alluding to the said attachment, were taken to subject the *303slaves levied on, and referred to in said decree to the satisfaction of the Tennessee judgment; and assenting also, that said slaves should be sold, or so many of them as should be sufficient to satisfy said judgment, and admitting the validity of the proceedings hereby consenting to a decree that all the costs of the suit which had accrued in the State of Georgia should” be paid from the sale of the negroes, the said decree at the same appointing, commissioners to come to Georgia, receive the property and execute that part of the- decree,
We think that plaintiff in error, by his own evidence, so far from sustaining his case, shews that he had no ground for instituting the proceeding.
Judgment affirmed.